Russell, C. J.
A husband executed to his wife a deed which stated the consideration to be “the natural love and affection which he has and bears towards his said wife,” and purported to convey described realty and personalty in fee simple, “subject to all outstanding liens, mortgages, or other obligations arising therein, or payment thereof as is secured thereby.” Held:
1. The deed was prima facie valid and binding as between the parties.
2. The deed could not be canceled except upon the ground that its execution was induced by fraud, accident, or mistake. Allegations that “in consequence of the earnest begging and solicitation, and even nagging (sometimes threatening in a manner), on the part of the defendant, as hereinafter shown; and upon the distinct covenant, promise, contract, and agreement that the doing of same would be the means of providing a source of profit and income to petitioner and his said wife, the defendant, and their said child, and that both he and defendant would at all times manage and control said property and get the benefit of same, he was pursuaded and induced to convey the said property to his said wife, the defendant hereto, for consideration of love and 'affection which he had for his said wife, which consideration has'- 'since wholly failed, and the consideration of said deed was a sham' and a fraud perpetrated upon him by the defendant, with the object, aided by others, as petitioner charges and believes, to ruin him and rob him of his property,” are insufficient to show fraud, accident, or mistake.
3. Under the rulings in headnotes 1 and 2, the original petition did not set forth a cause of action; and the allegations of the proposed-amendment, when taken in connection with the allegations of the' original petition, were insufficient to allege a cause' of action for cancellation.
*19No. 4587.
September 16, 1925.
4. Applying the foregoing principles, tlie judge did not err in disallowing the amendment and in dismissing the petition on general demurrer.'

Judgment affirmed.


All the Justices concur.

Courtland Symmes and Krauss & Strong, for plaintiff.
B. D. Header and J. T. Colson, for defendant.